The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention.
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);

    PNG
    media_image1.png
    197
    548
    media_image1.png
    Greyscale
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.	         FIG 1 >>>
2.	Claims 1-2, 7, 9 and 11 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 10,784,308 to Kim et al (hereinafter Kim). 
In re claim 1, Kim discloses an image display device 100 comprising:
- a plurality of LED elements C1, C2, C3 that are mounted on a drive circuit substrate 160 and emit light source light [Fig. 2 and col. 4, ln.15];
- a wavelength conversion layer 170R, 170G, 170B that is stacked on a side of the LED elements C1, C2, C3 opposite to the drive circuit substrate, converts the light source light emitted by the LED elements into long wavelength light, and emits the long wavelength light to a side opposite to the drive circuit substrate 160 [Fig. 2, col. 6, ln.33]; 
- and a first functional layer (emphasis from col. 7, ln.39: “wavelength conversion patterns may include a light diffuser to allow light to be uniformed”) that is disposed on a light emitting surface side of the 170R, 170G, 170B, reflects the light source light, and transmits the long wavelength light.
In re claim 2, Kim discloses the first functional layer (i.e., light diffuser) partitioned for each of the plurality of LED elements C1, C2, C3 [Figs. 2-3].
In re claim 7, Kim discloses a gap between the first functional layers partitioned for each of the plurality of LED elements filled with a first filling material different from a material of the first functional layer,
In re claim 9, since Kim discloses “the light diffuser may include a metallic oxide particle…” [col. 7, ln. 41], Kim inherently teaches or suggests the first functional layer made of a dielectric.
In re claim 11, Kim discloses the wavelength conversion layer 170R, 170G, 170B partitioned for each of the plurality of LED elements C1, C2, C3 [Figs. 2-3].
Claim Rejections – 35 U.S.C. §103
3.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 3-6, 8 and 10 are rejected under 35 U.S.C. §103(a) as being unpatentable over Kim et al (U.S. Patent No. 10,784,308) in view of Chae et al (U.S. Patent No. 8,210,890) or Iguchi et al (U.S. Patent No. 10,748,879). 

    PNG
    media_image2.png
    236
    797
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    253
    742
    media_image3.png
    Greyscale
 
Kim (US Patent 10,784,308) Fig.2 in view of Chae (US Patent 8,210,890) Fig.2 
In re claim 3, Kim is silent about a second functional layer.  
Chae, teaching an analogous art to that of Kim, discloses a second functional layer (i.e., overcoat layer 109, in Figs. 2, 3B and col. 5, ln.9 & col 6, ln.37) disposed on a light incident surface side of the light source light of wavelength conversion layers 115 and reflects the long wavelength light.
Iguchi discloses a second functional layer (emphasis from Fig. 3I, col. 11, ln.10: “a mold is formed using a positive-type resist, and a resin containing wavelength conversion particles is applied on the mold”) disposed on a light incident surface side of the light source light of wavelength conversion layers 21, 22, 23 and obviously reflects the long wavelength light.
It would have been obvious to a person having skills in the art to have modified the device in Kim by utilizing a second functional layer for the purpose of leveling a color filter array [col. 5 in Chae].
In re claim 4, Chae also discloses the second functional layer (i.e., overcoat layer 109, in Fig 2 & col. 6) partitioned for each of the plurality of LED elements R, G, B.
In re claim 5, Kim is silent about a light emitting surface of the first functional layer (i.e., the light diffuser, in Fig. 1 & col. 7, ln.39) covered with a first film having moisture resistance.
In re claim 6, neither Chae nor Iguchi teaches or suggests a light emitting surface of the second functional layer covered with a second film having moisture resistance.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “functional layer covered with a second film having moisture resistance” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature/film is critical.
In re claim 8, Iguchi suggests a gap between the second functional layers partitioned for each of the plurality of LED elements filled with a second filling material (i.e., a planarization portion 24, in Fig. 3M & col. 6, ln.42) different from a material of the second functional layer of “mold.”
In re claim 10, since Chae discloses second functional layer 109 made of transparent resin with insulating characteristic [Fig 3B, col 6, ln.37], Chae suggest the second function layer made of dielectric
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 30, 2021											    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815